Citation Nr: 0840070	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the knees.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the low back.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the neck.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
pedis, including as a result of exposure to a herbicide agent 
while in the Republic of Vietnam.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
cruris, including as a result of exposure to a herbicide 
agent while in the Republic of Vietnam.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for hyperlipidemia.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and October 2004 rating 
decisions by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Reno, Nevada.

This case returns to the Board following a remand in December 
2006.  


FINDINGS OF FACT

1. The RO initially denied service connection for tinnitus, 
knee arthritis, low back arthritis, neck arthritis, tinea 
pedis, and tinea cruris in a December 1996 rating decision.  
The veteran did not appeal and that decision became final.

2.  In May 2004, the veteran sought to reopen his claims for 
entitlement to service connection for tinnitus, knee 
arthritis, low back arthritis, neck arthritis, tinea pedis, 
and tinea cruris.

3.  Evidence received since the December 1996 decision is 
either cumulative of evidence previously considered or does 
not relate to an unestablished fact necessary to substantiate 
the claims or raise a reasonable possibility of 
substantiating the claims.

4.  Service treatment records do not contain any complaints, 
findings, or diagnoses of hepatitis or any symptoms 
reasonably attributable thereto; hepatitis C was not 
diagnosed until 2002, many years after service and is 
unrelated to active duty service.

5.  Hyperlipidemia, without manifestations of an underlying 
disorder, is not a disability for which compensation is 
payable.

6.  The veteran has been diagnosed with PTSD but there is no 
credible supporting evidence that the alleged in-service 
stressors actually occurred.

7.  The veteran is not service-connected for any 
disabilities.




CONCLUSIONS OF LAW

1. The December 1996 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence having not been received, the 
claims for service connection for tinnitus, knee arthritis, 
low back arthritis, neck arthritis, tinea pedis, and tinea 
cruris are not reopened. 38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2008).

4.  Hyperlipidemia is not shown to have been incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).

5.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Tinnitus, Knee Arthritis,
Low Back Arthritis, Neck Arthritis, Tinea Pedis, and Tinea 
Cruris

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R § 3.156(a) (2008) (in effect for claims 
filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

As a procedural matter, the veteran submitted his original 
claims for service connection for tinnitus, knee arthritis, 
low back arthritis, neck arthritis, tinea pedis, and tinea 
cruris in April 1996.  The RO denied the claims in a December 
1996 rating decision.  

The tinnitus claim was denied on the basis that the evidence 
of record did not show tinnitus during service and the 
alleged in-service acoustic trauma was not verified.  The 
arthritis claims were denied on the basis that no 
degenerative disc disease was shown in service or within one 
year following separation from service.  The tinea pedis and 
tinea cruris claims were denied on the basis that service 
treatment records were negative for a chronic skin rash and 
these conditions were not associated with herbicide exposure.  
Although the veteran was notified of the denial, he did not 
initiate a formal appeal.  Therefore, the RO's decision of 
December 1996 is final.  

Evidence of record at the time of the rating decision 
consisted of the veteran's service treatment records, VA 
treatment records dated from July 1994 to September 1996, the 
report of an August 1996 VA skin examination, the report of 
an August 1996 VA non-tuberculosis diseases and injuries 
examination, the report of an August 1996 VA joints 
examination, the report of an August 1996 VA audiological 
examination, and written statements submitted by the veteran.

In May 2004, the veteran filed the claim now on appeal.  The 
RO's October 2004 rating decision found that he had not 
submitted the new and material evidence necessary to reopen 
his claims.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7l05(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claims.

Evidence received since the December 1996 rating decision 
with respect to these claims includes VA treatment records 
dated from September 1996 to April 2008, and several written 
statement from the veteran.

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.l56(a).  Specifically, 
the veteran's written statements alleging a nexus and 
continuity of symptomatology are cumulative of statements 
made in previously submitted statements and theories implicit 
in his claim.  Therefore, while not before the RO previously, 
the evidence has already been considered.

Next, the VA treatment records are new, but do not include a 
competent opinion that relates his various claimed conditions 
to service.  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In this case, none of the medical evidence of record 
establishes a nexus between the veteran's period of active 
service and his tinnitus, knee arthritis, low back arthritis, 
neck arthritis, tinea pedis, or tinea cruris.  Therefore, 
this evidence does not raise a reasonable possibility of 
substantiating the claim and is not new and material. 38 
C.F.R. § 3.156(a).

In sum, the Board finds that no new and material evidence has 
been received to reopen the claims for tinnitus, knee 
arthritis, low back arthritis, neck arthritis, tinea pedis, 
and tinea cruris; therefore, the applications to reopen are 
denied.

II.  Service Connection for Hyperlipidemia

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With respect to the claim for hyperlipidemia, VA treatment 
records reveal findings of hyperlipidemia since 2001.  
However, service connection may only be granted for current 
disability; when a disability is not shown, there may be no 
grant of service connection.  Regardless of whether the 
veteran had abnormally high lipid levels in service or 
whether he has them now, service connection is granted only 
for disability.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In essence, high cholesterol or high lipid levels as 
laboratory findings only are not productive of disability.  
The veteran has undergone an extensive work-up of his high 
lipid levels but no definitive diagnosis has been offered.  
Furthermore, as noted by the Court, "this definition comports 
with the everyday understanding of disability, which is 
defined as an 'inability to pursue an occupation because of 
physical or mental impairment'."  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  

Furthermore, even if an abnormal laboratory report was 
considered a disability for VA purposes, a May 2008 VA liver, 
gall bladder, and pancreas examination determined that the 
veteran's hyperlipidemia was not caused by or a result of his 
military service.  

Nonetheless, in this case, there are abnormal findings, but 
no competent evidence has suggested the presence of a 
disability as defined in Hunt.  Absent a showing of 
disability, the appeal must be denied as a matter of law.  

III.  Service Connection for Hepatitis C

The veteran asserts that his currently-diagnosed hepatitis C 
is related to his period of active service.  Specifically, he 
believes he contracted hepatitis C while driving a truck in 
Vietnam, during which time he would run people over and 
occasionally have to drag them out of the way.  He asserts 
that this activity exposed him to blood.  However, upon 
review of the record, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for hepatitis C. 

Specifically, service medical records reflect no blood 
transfusions or complaints, symptomatology, or findings 
consistent with liver pathology or hepatitis of any kind.  
Significantly, the report of the April 1970 separation 
examination was negative for liver pathology or a diagnosis 
of hepatitis.  

In addition, there is no objective indication of any in-
service history of hepatitis or of any risk factors 
associated with hepatitis.  Further, although the veteran 
alleges in-service drug use, the service records do not show 
evidence of illegal drug use or abuse.  Parenthetically, it 
is common medical knowledge that hepatitis C was not 
recognized prior to the late 1980s, so the absence of 
hepatitis C in-service is not dispositive.   

Next, although the veteran alleges that he initially 
contracted hepatitis C in 1969 or 1970, post-service medical 
treatment records do not show a diagnosis of hepatitis C 
until 2002, many years after his separation from service.  He 
denies ever having symptomatic hepatitis.  

Even considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with hepatitis C until 2002 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

Further, service connection may be granted when a medical 
nexus is established between the claimed disorder and 
military service.  In this case, the Board finds that the 
weight of the medical evidence of record does not establish a 
nexus between the veteran's current hepatitis C and his 
period of active service.  Of note, VA outpatient treatment 
records reflect continued diagnoses of hepatitis C but do not 
offer any evidence relevant to the issue of a medical nexus, 
although they do reveal a history of substance abuse, 
including intravenous (IV) heroin and cocaine use.  

The veteran was afforded a VA liver, gall bladder, and 
pancreas examination in May 2008.  The examiner diagnosed 
chronic hepatitis C without cirrhosis.  The examiner opined 
that IV drug use was the most likely cause of hepatitis C, 
but noted that it was impossible to know if the hepatitis was 
caused by drugs used in service.  However, the examiner 
indicated that the veteran was likely infected within the 
last 20 to 30 years, whereas his active duty service occurred 
38 years previously.  Thus, the examiner concluded that the 
veteran's hepatitis C was less likely as not (a less than 50 
percent chance) caused by or a result of his military 
service.

In assigning high probative value to this VA report, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board has considered the veteran's written statements 
asserting a relationship between his hepatitis C and active 
duty service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, absent evidence of symptoms consistent with hepatitis 
or liver pathology in service, lack of symptoms consistent 
with hepatitis for many years thereafter, or a probative 
medical nexus between service and the currently-diagnosed 
hepatitis C, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.  

IV.  Service Connection for PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996);  see also Gaines v. West, 11 Vet. App. 
353 (1998) (specific finding required as to whether the 
veteran engaged in combat with the enemy).  

Because the veteran is also alleging in-service sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1MR (M21-1MR), Part III (Feb. 20, 1996), regarding 
personal assault must also be considered.  

The Manual identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part III,  
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1MR, Part III, 
5.14c(7)(a)-(o).  

Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran claimed that the following events occurred 
while he was in the Republic of Vietnam from February 1968 to 
April 1970 while serving as a truck driver with the 1st 
Logistic Command, HHC Saigon Support Command, 90th 
Replacement Battalion:  

*	in July 1968 and/or February 1969, 
while guarding the Philco Ford 
Warehouse in Saigon he was fired 
upon by other American troops who 
mistakenly thought that he was part 
of a group stealing from the 
warehouse; 
*	in September 1968, while driving 
from an Air Force Base in Saigon to 
the 90th Replacement Battalion 
located between Long Binh and the 
2nd Field Force he ran over an old 
man on a motor bike which another 
truck had forced under his tires; 
*	in February 1969, he was assaulted 
by a ROC solder after he struck his 
jeep with the bumper of his truck 
while driving to Saigon; 
*	in June 1969, while driving from the 
90th Replacement Battalion to an Air 
Force Base in Bien Hoa, he ran over 
three Vietnamese on a motor bike who 
got to close to him trying to pass 
his truck, he was thereafter 
attacked by a mob as well as beaten 
by Vietnamese police officers before 
being let go after witnesses 
confirmed his story; and 
*	in November 1969, while driving from 
the 90th Replacement Battalion to an 
Air Force Base in Bien Hoa he hit a 
pregnant Vietnamese woman who jumped 
in front of his truck and thereafter 
demanded money from him. 

The record also includes a December 2003 letter from a 
soldier the veteran identified as having served with him in 
the Republic of Vietnam during the friendly fire incident 
that occurred while they were guarding a supply warehouse in 
Saigon in February 1969.

The veteran also reported that in December 1967, while in 
advanced infantry training at Fort Dix, he was the victim of 
an attempted sexual assault while in the barracks.  At that 
time, to avoid embarrassment, he did not press charges and 
was shortly thereafter shipped out to the Republic of 
Vietnam.

Under VA precedence, a determination as to whether a veteran 
engaged in combat with the enemy must be based on 
consideration of all evidence of record in each case.  In 
many cases, no single item of evidence will be determinative 
of the issue, and it will be necessary to evaluate the 
evidence for and against the assertion that the veteran 
engaged in combat.  Specifically, VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence and to apply the benefit-of-the-
doubt standard if the evidence is in equipoise.

Because the veteran's own statements do not establish that he 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, his assertions of service stressors are not 
sufficient to establish the occurrence of such events, and 
instead his reported stressors must be verified.  

Post-service VA treatment records show that the veteran was 
diagnosed with PTSD and has continued to receive treatment 
for PTSD.  However, although he has been diagnosed with PTSD, 
there is no indication that the diagnosis was ever based on a 
reported in-service stressor.  Although the VA physicians 
acknowledged the veteran's reported history, they do not 
opine that it is the source of his current PTSD.  

The Board notes that the described incidents must meet the 
criteria to qualify as a stressor.  There are two 
requirements for a stressor to be sufficient for PTSD: (1) a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTALDISORDERS 32 (4th ed. 1994)).

In addition, VA was unable to verify the veteran's stressors 
because the veteran did not indicate with any degree of 
specificity stressors capable of verification.  Pursuant to 
the Board's December 2006 remand, the RO contacted the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
April 2008 in an attempt to verify the aforementioned 
stressors.  In a letter dated in May 2008, the JSRRC 
responded that it could not verify the veteran's alleged 
stressors, because "stressors such as 'a friendly fire 
incident or incidents involving civilians' are seldom found 
in the combat records."  

Furthermore, there is no indication in the military record 
that a personal assault was attempted at Fort Dix in December 
1967; nor is there alternative evidence, such as behavior 
changes, that occurred at the time of the incident.  The 
Board is sympathetic to the veteran's current reports of 
depression and paranoia.  However, because his PTSD diagnosis 
was not based upon a stressor which can be verified by VA, 
the Board is unable to grant the benefit sought.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge")).  

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the appeal is denied.

V.  TDIU

Turning now to the issue of a TDIU, the veteran contends that 
he is unable to secure or follow a substantially gainful 
occupation by reason of disabilities sustained in service and 
that a TDIU is warranted.  After a review of the record, the 
claim is denied.

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2008).  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2008).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 30 percent combined disability rating. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, he need only be 
capable of performing the physical and mental acts required 
by employment. Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2008).

Here, the veteran stated in his May 2008 VA examination 
report that he has been unemployed for the past 10 to 20 
years.  He alleged that he once worked as a supervising 
engineer for a large hotel company in Kansas, but quit and 
moved to Florida at the suggestion of his girlfriend.  He was 
unable to find a job in Florida that would pay the money he 
was used to making, and his girlfriend left him a year later.  
The veteran then began abusing alcohol and became homeless.    

The evidence, including various VA treatment records, fails 
to show that the veteran is unable to secure or follow a 
substantially gainful occupation due to any service-connected 
disability.

As previously mentioned, the determinative issue is whether 
there is objective evidence showing that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.  In the instant case, 
no probative objective evidence to this effect has been 
submitted.  Rather, as the veteran is not service connected 
for any disability, all evidence of record suggests that any 
inability to work is due to nonservice-connected conditions.

The Board finds that the preponderance of the evidence is 
against entitlement to TDIU.  The veteran does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a) and the 
evidence does not otherwise demonstrate an inability to 
secure or follow a substantially gainful occupation due to a 
service-connected disability.  Therefore, the appeal is 
denied.  

Further, a total rating, on an extra-schedular basis, may be 
granted, in exceptional cases (and pursuant to specifically 
prescribed procedures), when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).  If such is shown, then the case would be referred 
to the Director, Compensation and Pension Service for extra-
schedular consideration.

In this case, there is no evidence demonstrating that a 
service-connected disability markedly interferes with the 
veteran's employability, or that he has required frequent 
hospitalizations to treat this disability.  Accordingly, the 
Board finds that the disability at issue does not warrant 
referral for the assignment of an extraschedular rating. 

VI.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
February 2007 included the criteria for reopening previously 
denied claims, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the remaining claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in 
August 2004 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted written lay statements.  Next, specific 
medical opinions pertinent to the issues on appeal were 
obtained in September 1996, August 1996, and May 2008.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for tinnitus is denied.

The application to reopen a claim of entitlement to service 
connection for arthritis of the knees is denied.

The application to reopen a claim of entitlement to service 
connection for arthritis of the low back is denied.

The application to reopen a claim of entitlement to service 
connection for arthritis of the neck is denied.

The application to reopen a claim of entitlement to service 
connection for tinea pedis, including as a result of exposure 
to a herbicide agent while in the Republic of Vietnam, is 
denied.

The application to reopen a claim of entitlement to service 
connection for tinea cruris, including as a result of 
exposure to a herbicide agent while in the Republic of 
Vietnam, is denied.

Service connection for hepatitis C is denied.

Service connection for hyperlipidemia is denied.

Service connection for PTSD is denied.

Entitlement to a total rating based on TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


